PEE CUEIAM.
The appellant, De Mars, being desirous of renting his house, left the key with the respondent, Collins, and told her- that “if anybody comes along and talks about the place, and you send them to me, and they buy the place, I shall give you your commission.” He also placed a “For Sale” sign in the window of the vacant house, with instructions thereon that the key could be obtained at Mrs. Collins’ house number, next door. A Mr. Chapman saw the sign, got the key from Mrs. Collins, examined the house, and finally purchased it from the owner De Mars. Mrs. Collins testified that she gave Chapman the key and talked to him about the house. She had shown the premises to numerous other persons. Chapman told De Mars where he got the key. Mrs. Collins evidently rendered the services for which De Mars agreed to give her a commission, and under the circumstances he ought to have known that she would expect the promised commission.
The jury returned a verdict in favor of the plaintiff, and the defendant appealed from an order denying a motion for judgment notwithstanding the verdict or for a new trial. The case only involves questions of fact, and was properly disposed of by the jury.
Order affirmed.